660 S.E.2d 49 (2008)
In re S.S., T.R., D.R., and M.R.
appealed by Respondent Father.
No. 272P07.
Supreme Court of North Carolina.
March 6, 2008.
Peter Wood, Richard Jester, for Father (R.A.).
Janet Ledbetter, Hillsborough, for Mother.
Richard Jester, for Father (W.R.).
Elizabeth Gurnee, Staff Attorney, for Cumberland County DSS.
Beth A. Hall, Attorney Advocate, for Guardian ad Litem.

ORDER
Upon consideration of the petition filed on the 5th day of June 2007 by Respondent (Father R.A.) in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of March 2008."